DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 will be examined as depending on claim 17, where “a gap” is first claimed.

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 15-16, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dix et al. (US 10,820,508 B2), hereinafter Dix.
Regarding claim 1, Dix teaches a cross track error system (200) comprising:
a) a row unit (Fig. 3 shows row divider 88); 
b) a set of stripper plates disposed on the row unit, the stripper plates defining a stripper plate gap (Col. 7 lines 21-23 teaches stripper plates and Fig. 2 shows the stripper plate gaps 90 between row units); 
c) at least one resilient member disposed on the row unit proximal to an entrance to the stripper plate gap (Fig. 3 shows resilient members 108, 110); and 
d) a sensor in communication with the at least one resilient member, the sensor constructed and arranged to measure deflection of the at least one resilient member as a stalk passes through the row unit (Col. 9 lines 29-36 teaches sensors 136, 138 to measure the deflection of the members 108, 110).

Regarding claim 2, Dix teaches wherein the deflection of the at least one resilient member corresponds to cross track error (Fig. 6 shows the deflection of resilient member 108 corresponds to the cross track error, as the row divider is misaligned within the row).
Regarding claim 3, Dix teaches wherein the row unit is disposed on a corn head attached to a harvester (Col. 7 lines 24-27 teaches the row dividers 88 are on a corn header).
Regarding claim 4, Dix teaches wherein the system is further configured to command an automated steering system to steer the harvester to correct cross track error (Col. 13 lines 49-61 teaches the system 200 initiates steering of the harvester based on measurement signals from the sensors 136, 138 that correspond to cross track error).
Regarding claim 5, Dix teaches wherein the system is configured to command an automated steering system to align the stripper plate gap with an incoming plant row (Col. 14 
Regarding claim 6, Dix teaches a display in communication with the sensor (Col. 13 lines 26-31 teaches the user interface may be a display screen to communicate controller feedback).

Regarding claim 15, Dix teaches a cross track error system (200) comprising: 
(a) a corn head (Col. 7 lines 24-27 teaches a corn header); 
(b) at least one row unit disposed on the corn head (Col. 7 lines 24-27 teaches the row dividers 88 are on a corn header), the at least one row unit comprising: 
(i) a set of stripper plates (Col. 7 lines 21-23 teaches stripper plates); 
(ii) at least one resilient member disposed proximal to the stripper plates (Fig. 3 shows resilient members 108, 110); and 
(iii) at least one sensor unit in communication with the at least one resilient member (Col. 9 lines 29-36 teaches sensors 136, 138 to measure the deflection of the members 108, 110); and 
(c) a processor (206); wherein the processor is constructed and arranged to process signals generated by the at least one sensor unit in response to deflection of the at least one resilient member (Fig. 12 shows the processor 206 receives signals from sensors 136, 138, which correspond to the deflection of the members 108, 110).

Regarding claim 16, Dix teaches a first resilient member (108) and a second resilient member (110).
Regarding claim 18, Dix teaches wherein the processor measures cross track error (Col. 13 lines 62-67 – Col. 14 lines 1-10 teaches the processor determines cross track error based on signals from the sensors 136, 138 indicating the orientation of the row unit).

Claims 8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleicher et al. (US 2015/0334920 A1), hereinafter Schleicher.
Regarding claim 8, Schleicher teaches a method of detecting cross track error comprising measuring magnitude and duration of deflection of a first resilient member and a second resilient member via a sensor (Fig. 12 shows a method for detecting cross track error including measuring the magnitude of deflection of resilient members 164, 264 via sensors 110, 210, and [0032] teaches detecting duration of the deflection of resilient members 164, 264), the first and second resilient members disposed on a row unit, the row unit disposed on a harvester (Fig. 6 shows resilient members on row units 19 on harvester 72).

Regarding claim 12, Schleicher teaches determining a difference between the deflection of the first resilient member and the deflection of the second resilient member; and steering the harvester in response to the difference ([0030] teaches subtracting the first sensor signal response from the second sensor signal response to determine the symmetry and Fig. 12 teaches steering in response to the difference).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (US 10,820,508 B2), hereinafter Dix.
Regarding claim 7, Dix teaches the at least one resilient member is flexible and can elastically deform (Col. 8 lines 50-55).
	Dix does not specifically teach the resilient member being comprised of polyurethane rubber. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to construct the flexible resilient members out of polyurethane rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Regarding claim 20, Dix teaches the at least one resilient member is flexible and can elastically deform (Col. 8 lines 50-55).
	Dix does not specifically teach the resilient member being comprised of polyurethane rubber. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to construct the flexible resilient members out of polyurethane rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 9-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher et al. (US 2015/0334920 A1), hereinafter Schleicher, in view of Anderson et al. (US 9,936,637 B2), hereinafter Anderson.
Regarding claim 9, Schleicher does not teach stripper plates defining a gap.
Anderson teaches wherein the row unit further comprises a set of stripper plates defining a gap (Fig. 3 shows stripper plates 114 defining a gap).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the stripper plates of Anderson to the row unit of Schleicher in order to separate the ears from the stalks in a manner that is old and well-known in the art.
Regarding claim 10, Anderson of the combination as set forth above teaches wherein the first and second resilient members are proximal to the set of stripper plates (Fig. 3 shows resilient members 134 proximal to stripper plates 114).
Regarding claim 11, Schleicher teaches wherein first and second resilient members are deflected when corn stalks enter the row unit (Figs. 6 & 12 teach resilient members 164, 264 deflecting in response to stalks).
Regarding claim 13, Anderson teaches adjusting a width of the stripper plate gap (Fig. 5 shows stripper plates 114 are moveable on springs for adjusting the gap).
Regarding claim 14, Schleicher teaches detecting heading error ([0033] teaches detecting the heading error).

Claim 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (US 10,820,508 B2), hereinafter Dix, in view of Anderson et al. (US 9,936,637 B2), hereinafter Anderson.
Regarding claim 17, Dix does not teach the resilient members disposed across the stripper plate gap.
Anderson teaches wherein the first resilient member and second resilient member are disposed across a gap defined by the set of stripper plates (Fig. 3 shows resilient members 134 disposed across the gap between stripper plates 134).

Regarding claim 19, Dix of the combination as set forth above teaches the error system configured to command an automated steering system to align the gap with an incoming plant row (Col. 10 lines 30-33 teaches aligning the row divider centerline with the alley centerline, meaning the gap is aligned with the plant row).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilcox et al. (US 7,716,905 B2) discloses a sensing assembly for a crop divider with two arms that deflect when plant stalks enter the gap between dividers and a processor that steers the harvester in response to the signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671